 R & S STEEL CORP.69R & S Steel Corp.andBarry Henry. Case8-CA-8585January 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn June 30, 1975, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that the al-leged discriminatees, Barry Henry, Ralph Williams,and John Chandler, quit their employment with Re-spondent, and he recommended dismissal of thecomplaint. We find, to the contrary, that Respondentunlawfully discharged these employees for presentingtheir grievances.The facts are fully set forth in the AdministrativeLaw Judge's Decision. In summary, the credited evi-dence is as follows: on September 3, 1974,2 Henry,Williams, and Chandler decided to protest what theyconsidered to be favoritism in the shop .3 They firsttalked to Foreman Larry Lutsy about their com-plaints.As they were not satisfied with Lutsy's re-sponse they decided to present their grievance toHoward Seabeck, Respondent's owner and presi-dent. The employees chose Henry to be spokesman.Henry entered Seabeck's office and, according toSeabeck's testimony, announced that he, Williams,and Chandler were "walking out" because of "all thisfavoritism." 4 During a discussion of the specifics ofiThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950),enfd.188 F 2d 362(C.A 3, 1951).We have carefullyexamined the record and find-no basis for reversing his findings.2All dates are 1974 unless otherwise indicated3As is more fully detailed by the Administrative Law Judge,the threeemployees objected to management's failure to"dock"fellow employeeScott Seabeck,the owner's son,for arriving late to work. They believed thatmanagement's action in this regard was at variance with its policies as ap-plied to themthe employees' complaints Seabeck told Henry that ifhe had to leave to go ahead and leave, that it was hisshop, and that if it was not to their liking they couldleave.Henry then left Seabeck's office and met Wil-liams and Chandler in the washroom. Seabeck fol-lowed Henry into the washroom where the four ofthem further discussed the employees'grievances.During the conversation in the washroom, Henrysaid, "We better leave." As the employees were leav-ing, Seabeck admittedly stated, "Fellows, if you walkout, don't plan on coming back."The Administrative Law Judge found that the em-ployeesquit their employment when they leftRespondent's shop,5 that Respondent had not dis-charged them, and that Respondent had thereforecommitted no violation of the Act. General Counselcontends that the facts reveal that Respondent dis-charged the three employees for presenting griev-ances to Seabeck. We agree with the General Coun-sel.In the normal employer-employee exchange, theconversation between the employees and Seabeckwould be intended and understood to mean that Sea-beck was telling his employees to stop pressing theirgrievances or leave the plant. From the first conver-sation in his office until the time the employees actu-ally decided to leave the plant, Seabeck insisted thatthey either stop their actions or leave. The employeeschose the latter alternative, and Respondent there-upon told them not to come back, i.e., that they, werepermanently terminated. This was clearly a dischargefor acting concertedly in the presentation of theirgrievances, as the General Counsel alleged. We find,therefore, that Respondent violated Section8(a)(1) oftheAct when it discharged Henry, Williams, andChandler, because of their protected concerted activ-ity in presenting their grievances to Respondent.The RemedyWe have found Henry, Williams, and Chandlerwere engaged in protected concerted activity whenthey presented their grievances to Respondent andthat their discharge for engaging in such activity vio-lated Section 8(a)(1) of the Act. We shall, therefore,order Respondent to offer them immediate and fullreinstatement to their former jobs or, if those jobs no4 The employees were clearly engaging in protected concerted activity inpresenting such a protesti Thus, the Administrative Law Judge concluded that when the employ-ees said "We better leave"they were upset over Seabeck's refusal to agreewith them as to their "beefs" and decided "to quit" their employment and towalk out, and that their decision was based upon what they consideredfavoritism and other adverse conditions in the shop and not upon theRespondent's refusal to listen to their grievances.We cannot accept thatline of reasoning because it attributes to the employees intentions whichthey did not express and which are based on no additional evidence.222 NLRB No. 12 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings they may have suffered by payment to themof the amount they normally would have earned aswages from September 3, 1974, to the date of an offerof reinstatement, less net earnings. Backpay shall becomputed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90NLRB -289, 291-294 (1950), and shall include thepayment of interest at the rate of 6 percent per an-num to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).As the unlawful discharges of -employees Henry;Williams, and Chandler, who together constitutedover half of Respondent's work force, are of suchserious-nature- and strike at the very heart of rightsintended to be protected by theAct, we shall issue a"broad" -cease-and-desist order requiring Respon-dent toceaseand desist in any manner from infring-ing upon employee_rights.6(c)Post _at its Cleveland, Ohio, facility copies ofthe attached notice marked "Appendix."7 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 8, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.6N L R B v EntwistleMfg Co,120 F.2d 532, 536-537 (C A. 4, 1941).7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."ORDER-Pursuant to Section 19(c) of the National LaborRelations Act, as amended, the National Labor Re-lations- Board hereby orders that the Respondent, R& S Steel Corp., Cleveland, Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist'from:.(a) Interfering with, restraining, or coercing em-ployees by discharging employees, for engaging in theprotected concerted activity of presenting grievances--.(b) In any other, manner interfering with, restrain-ing, or coercing employees in_ the exercise of rightsguaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer Barry Henry, Ralph Williams, and JohnChandler immediate and full reinstatement to theirformer positions or, if those positions are no longeravailable, to substantially equivalent positions with-out prejudice to their seniority or other -rights andprivileges, discharging if necessary any employeeshired to replace them, and'make them whole for anyloss of earnings-they may have suffered as a result ofthe unlawful action taken against them, in the man-ner set forth in the section of this Decision entitled"The Remedy."(b), Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts ofbackpay due under the terms of this Order., -APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has-found that we have violated the lawand has ordered us to post this notice.WE WILL NOT interfere with, restrain, or coerceour employees by discharging them for engagingin the protected concerted activity of presentinggrievances.WE WILL offer Barry Henry, Ralph Williams,and John Chandler reinstatement to their for-mer positions or, if those positions are no longeravailable, to substantially equivalent positionswithout prejudice to their seniority or otherrights and privileges.WE WILL make Barry Henry, Ralph Williams,and John Chandler whole for anyloss of earn-ings they may have suffered as a result of ourunlawful action against them.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the,exercise of rights guaranteed them by Section ,7of the National Labor Relations Act, as amend-ed.R & SSTEEL CORP. DECISIONSTATEMENT OF THE CASER & -S STEEL CORP.71WELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was heard before me at Cleveland, Ohio, and is basedupon a charge and an amended charge filed on September4 and October 7, 1974, respectively, by Barry Henry, anindividual, upon a complaint issued on October 18, 1974,by the General Counsel for the National Labor -RelationsBoard, hereinafter referred to as the Board, against R & SSteel Corp., hereinafter referred to as the Respondent orthe Company, alleging violations of Section 8(a)(1) andSection 2(6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), and upon an answer timely filedby the Respondent denying the commission of any unfairlabor practices.All parties were represented by counsel and were afford-ed full opportunity to examine and cross-examine witness-es, to introduce evidence pertinent to the issues, and toengage in oral argument. Subsequent to the close of thehearing, timely briefs were submitted by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with_the consistency and inherent probability of tes-timony"(Universal Camera Corporation v. N.L.R.B.,340U.S. 474,-496 (1950) ), I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTR & S; Steel Corp. is an Ohio corporation with its onlyplace of business located in Cleveland, Ohio; where it isengaged in the business of slitting metal. Annually- the Re-spondent ships goods valued in excess of $50,000 to enter-prises which in turn ship goods valued in excess of $50,000directly to points located outside the State of Ohio. Theparties admit, and_.I find, that the Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe, Act.-n. THE ALLEGED UNFAIR LABOR PRACTICES-A. IssueThe issue in this proceeding concerns whether employeesBarry Henry, John Chandler, and Ralph Williams weredischarged-on September 3, 1974, and, if so,-were they dis-charged because they had engaged in a protected concert-ed activity in violation of Section 8(a)(1) of the Act.-B. The FactsIn September1974,1 the Respondent's employee comple-ment consisted of four employees and a working foreman.On September 3, employee Scott Seabeck, son of CompanyPresident Howard Seabeck, had a 9 a.m. dental appoint-ment, -and arrived at work around 9:55 a.m. Upon enteringthe shop,-employee Barry Henry and then employee RalphWilliams asked Scott Seabeck where he had been. Seabecktold each one, in turn,, that he had been to the dentist of-fice. Seabeck proceeded to the-large slitter machine at theback of the shop which was being operated by ForemanLarry Lutsy. A few minutes later, while Lutsy had the ma-chine shut down and was replacing a coil, Henry ap-proached-Lutsy and asked him why Seabeck was late. Lut-sy,who had been apprised earlier by Scott's father thatScott had a dental appointment and would be late, toldHenry that Scott had a dental appointment and that hisfather had called ,him earlier about it. Henry, upset overthe fact that Seabeck had not.-been disciplined for report-ing late, told Lutsy, "if you- want any work out of me youwould have to fire me if Scott wasn't punished for beinglate."Henry left, went back to his machine, and a,few minuteslater engaged in a discussion concerning the matter up infront of the shop with the other two shop employees, RalphWilliams and John Chandler. According to Williams, they"had a discussion-about it because-he (Scott Seabeck) nev-er got punished in no way, and we decided that the bestthing to do was to call the Labor Board and see- what wecould do about it." Chandler testified on cross-examina-tion that, in addition to their complaint about, favoritismbeing shown Scott Seabeclc— they -also discussed the factthat, at some earlier time, he (Chandler)-had had 2 hours'pay deducted when he was ,tardy only 1 hour. Henry testi-fiedon direct examination that they discussed ScottSeabeck's reporting late, and on- cross-examination thatChandler had at some point been docked for being late,whereas a George Burkett had not-,and "about how Sea-beck treated (Williams) rude all the time and not treatinganybody else rude." In any event, the three agreed thatthey should talk with the Labor Board to find out if therewas anything that could be done, and chose Henry to do it_Henry immediately went to a telephone and called theNational Labor Relations Board, inquiring if there- wereanything that could be done "about favoritism happeningat the shop." In reply to the query as to whether it were aunion shop, Henry told the Board person that it was not.Henry was then told that there was not much that could bedone, other than for the employees to go into the office asa group and have a discussion with the owner.Henry returned and briefly told Williams and Chandlerwhat the response had been. The three employees then de-cided that they would go to the=office and talk with How-ard Seabeck, and that Henry would do-the talking.Henry's version of the brief visit that followed withHoward Seabeck is that he went into the front part of theoffice,with Williams and Chandler remaining in the sec-ond part of the office close to the shop. Howard spoke,telling Seabeck that "we would like to talk to him aboutconditions in the shop."When Seabeck inquired as to"who was we," Henry said, Ralph Williams, John Chan-dler, and himself. In reply to Seabeck's query as to what he1All dates refer to the year 1974. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to talk about,Henrymentioned Scott's coming towork late without an excuse and not being disciplined forit,as he (Henry) had been. -Seabeck, according to Henry,then told him that Scott was his son and that he did notneed an excuse, that it was his shop and he would run it theway he wanted to. Henry then made reference to the inci-dent when Larry Lutsy had quit for 2 days and Seabeckhad hired him back and paid him for it. Seabeck then alleg-edly said that "he didn't care if they liked it or not, that hewould run the shop the way he wanted to and if we didn'tlike it we were fired." Henry then left the office?Seabeck's testimony differs from that of Henry, the for-mer testifying that Henry entered, stood at the door, andsaid that three of us are walking out. When Seabeck asked,which three, and was told, Seabeck inquired, "Over what?"Henry answered, the way people are treated around here.Upon further inquiry Henry replied "Well, there is all thisfavoritism."When Seabeck proclaimed ignorance and as-serted that he tried to be fair with everyone, Seabeck toldHenry that if he had to leave, to go ahead and leave, that itwas his shop and if it was not to their liking they couldleave.Henry left the office and met Chandler and Williams outin the shop by the washroom. Very shortly thereafter, Sea-beck followed him out and engaged in a brief conversationwith the three employees. Seabeck asked the boys what thetrouble was, to which Chandler complained that the Com-pany was docking some employees and not docking others.Seabeck stated that he was unaware of it, at which pointWilliams spoke, saying that Seabeck had promised him araise.Seabeck denied having made such a promise andWilliams accused Seabeck of lying. Williams then told Sea-beck that his foreman had informed him that he was sup-pose to'get a raise. Seabeck, who had recently loaned mon-ey to Chandler to purchase a car, then told the boys theywere being unfair to him. At the conclusion of this briefencounter on the shop floor, according to Henry, Seabecksaid, "It was his shop and if we didn't like it we were fired."According to Chandler and Williams, Seabeck said,"That's my son, that's my shop. I will run it the way I wantto.You are fired." Seabeck testified that, at this point hesaid, "Fellows, I don't know why this is all transpiring."When Henry admittedly said, "we better leave," and thethree employees started out, Seabeck, apparentlyin an ele-vated voice, told the three that if they left, "Don't plan oncoming back."With this the three employees, Henry,Chandler, and Williams, left the plant.3The following day, September 4, Williams called Sea-beck and asked him if he could come in and get his check.Seabeck told him he would have to wait until Friday. Onthis date, September 6, the three employees together wentto the office to get their checks. In picking them up, Sea-beck had prepared a form for signature indicating that thethree employees had quit their employment. In reply to a2Williams corroborated Henry as to the latter, but Chandler testified thattheyboth had left before and did not hear the last part of the conversation.Seabeck,corroborated by Lutsy and Scott Seabeck, who had witnessedfrom a distance,testified that only Henry went into the office3Seabeck's corroborated admonition in this regard was overheard byLutsy and Scott Seabeck.questionby one of them, Seabeck stated that the boys hadnot been fired, that they had quit, and that Lutsy was awitnessto the fact.When Henry scratched his signatureoff, Seabeck told them he did not care whether or not theysigned it.Analysis and ConclusionsIn support of the narrow 8(a)(l) complaint allegationthat the Respondent unlawfully discharged the three em-ployees for engaging in protected concerted activity when"they protested the disparate disciplinary policy of the Re-spondent with respect to employees who arrived late forwork," the General Counsel argues in its brief that the rec-ord herein discloses "a patent attempt by the Respondentto prevent a group of employees from presenting throughtheir spokesman their dissatisfaction with conditions atRespondent's plant." The Respondent,assertingthat Hen-ry was not engaged in a protected concerted activity inapproaching Seabeck and that there was no legitimategrievance presented to management,argues in the mainthat these employees were at no time discharged, but ratherthat they quit their employment when the Respondentfailed to act upon their grievance.In resolving the issue presented, it must be made clearthat this is not,the usual union activity case arising underSection 8(a)(3), for there is no union involved.What ispresented is the question of whether the Respondent, spe-cificallyCompany President Seabeck, interfered with, re-strained, or coerced its employees in the exercise of theirSection 7 rights, specifically, the right to engage in concert-ed activities for the purposes of collective bargaining orother aid or protection, in violation of Section 8(a)(1) ofthe Act. Under the facts of this case, the inferences to bedrawn from these facts, and the record as a whole, I findthat the three employees Henry, Williams, and Chandleron the morning of September 3 became disgruntled overthe tardy arrival of the boss' son, and, having received nocomfort from the foreman or the Labor Board, decidedthatHenry, speaking for all three employees, would pre-sent to Seabeck their grievance in this regard, with the ex-press purpose of his doing something about- such favorit-ism.4 After listening to Henry and refusing to agree to takecorrective action, Seabeck gave Henry and his two fellowemployees the alternative of continuing to work or leav-ing.5Thus, while I agree with the General Counsel that Henrywas in fact representing other employees and, therefore,engaged in a concerted activity, and that the subject matterraised by Henry constitutes a grievance and, thus, its pre-sentation to the Respondent renders it a protected activity,I do not agree with the General Counsel that Seabeck pre-4 The one or two other petty gripes I feel were secondary to the truereasons for approaching Seabeck5 In making this finding I do not credit record testimony that would indi-cate that,at any time on September 3, Seabeck unqualifiedly told the em-ployees outright that they were fired I do not credit Seabeck's categoricaldenial in this regard. Whether, as testified to by Henry,Seabeck told himthat if he did not like the way he ran the shop they were fired,or, as testifiedto by Seabeck,he told Henry"that it was his shop and if it was not to theirliking they could leave,"I find that Seabeck was rejecting the grievance butgiving them the option as to their employment. R & S STEEL CORP.vented Henry and his fellow employees from presenting tohim their grievances. I find that, in fact, the three employ-ees, upset over Seabeck's refusal to agree with them as totheir beefs, decided to quit their employment and to walkout; that their decision was based upon what they consid-ered favoritism and other adverse conditions in the shopand not upon the Respondent's refusal to listen to theirgrievances. The fact that, after they indicated they wereleaving the Company and were on the way out, Seabeckadmonished them not to plan to return if they left, does notalter the conclusion that the employees quit rather thanwere fired .6 On the record as a whole, I find that the Gen-eral Counsel has failed to establish by a preponderance of6Unrefuted is the testimony of Lutsy to the effect that a couple of monthsafter the termination,during a chance meeting with Chandler, the latter incasual conversation told him that"he wished he hadn't left,but he did "73the credible evidence that the Respondent on September 3,or any other time, interfered with, restrained, or coerced itsemployees in the exercise of their Section 7 rights by dis-charging employees Barry Henry, John Chandler, andRalph Williams in violation of Section 8(a)(1) of the Act.7Upon the basis of the foregoing findings of fact and con-clusions of law, I make the following:CONCLUSIONS OF LAW1.R & S Steel Corp. is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Respondent has not engaged in any unfair laborpractices as alleged in the-complaint.[Recommended Order for dismissal omitted from publi-cation.]7 The recordcontains no credible evidence,nor is it alleged,that theemployees intended their action in leaving the plant to constitute a protest,as distinguished from an alleged discharge or a permanent quitting.